UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2319


SOUTHERN MANAGEMENT CORPORATION RETIREMENT TRUST,

                 Plaintiff - Appellee,

          v.

CHARLES TIMOTHY JEWELL,

                 Defendant – Appellant,

          and

ROBERT FULTON ROOD, IV,

                 Defendant,

          and

GARY A. ROSEN,

                 Trustee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-03059-DKC; 08-17199; 09-00188)


Submitted:   June 24, 2013                  Decided:   July 17, 2013


Before DUNCAN, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Charles Timothy Jewell, Appellant Pro Se. Paul Sweeney, YUMKAS
VIDMAR & SWEENEY, LLC, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Southern       Management       Corporation       Retirement         Trust

(“SMCRT”) filed an adversary proceeding in the bankruptcy case

of Robert F. Rood, IV, alleging that Charles Timothy Jewell,

Rood, and numerous other persons and entities were liable for

fraud,   civil     conspiracy,     fraudulent      conveyance        of   corporate

assets   under   Maryland    law,    and     had   engaged      in    unauthorized

transfers of assets of the bankruptcy estate.                    The bankruptcy

court found that Jewell was liable for civil conspiracy in the

amount of $500,000, and for fraudulent conveyance of corporate

assets in the amount of $7,100.               The district court affirmed

this   judgment,    and   Jewell    noted    his   further      appeal     to   this

court.   Finding no error and no abuse of discretion, we affirm

the judgment of the bankruptcy court.

           Jewell    challenged     the     admission    into    evidence       of   a

document dated April 2006, that proposed to award him shares in

Kore Holding, Inc., a company controlled by Rood, in exchange

for consulting services.         He contends that the document was not

signed and executed, and therefore was not admissible.                      Because

the document was not admitted for the purpose of showing that

Jewell received the stock, but rather to refute his contention

that he had no business relationship with Kore Holding or Rood

prior to April 2008, we find no abuse of discretion by the



                                       3
bankruptcy court in admitting this evidence.                        See Westberry v.

Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999).

              Jewell also contends that the bankruptcy court erred

by allowing Suzanne Hillman to testify as an expert in forensic

accounting,     and     admitting    into      evidence      a     document   entitled

“Supplement     to     Expert   Report.”       The      admission     of   the   Expert

Report was stipulated, and the Supplement to the Expert Report

was admitted into evidence without objection.                        A party waives

appellate review of a court’s decisions concerning the admission

of evidence if he fails to timely object to those rulings at

trial.    See Fed. R. Evid. 103(a); DiPaola v. Riddle, 581 F.2d

1111, 1113 (4th Cir. 1978).           Here, Jewell voiced no objection to

the admission of the expert report or the supplement to the

expert   report.        Thus,   he   failed       to    preserve     for   appeal       any

challenge to the admission of this evidence.

              Jewell     also     challenges           the    bankruptcy         court’s

qualification of Hillman as an expert in forensic accounting.

Hillman was initially so qualified during the hearing on the

motion for a preliminary injunction.                   Jewell failed to object at

that time to her qualifications to testify as an expert.                         During

the   trial    when    SMCRT    sought   to    present       her    testimony      as   an

expert, Jewell challenged her qualifications based on the fact

that her website did not identify her as an expert in forensic

accounting       and     questioning        her        objectivity,        given        her

                                           4
relationship to David Hillman, the CEO of SMCRT.                                  Jewell also

questioned      whether   Hillman       had    prior          knowledge      of    the     loans

involved in this case.            Hillman testified that she did not have

information concerning the loans until after the case began and

she received the materials in response to the subpoenas to the

banks.     Hillman also explained that her function in the case was

merely to record the financial transactions:                         “It’s fairly black

and white.       Either a check goes through the account and clears

or it does not.       There’s not a lot of interpretation on that.”

            This court reviews the lower court’s decision to admit

expert     testimony      under     Fed.       R.        Evid.      702     for    abuse       of

discretion.       United States v. Wilson, 484 F.3d 267, 273 (4th

Cir. 2007) (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137,

152 (1999)).      Here, the bankruptcy court had reviewed Hillman’s

experience      and    expertise        during       the       preliminary         injunction

hearing and found that she qualified to testify as an expert in

forensic     accounting.           Faced       with        the      challenges        to      her

objectivity and the fact that her website failed to list her as

a    forensic     accountant,       the       bankruptcy            court     found        these

objections      insufficient       to     overcome            the   determination          that

Hillman qualified as an expert.                We find no abuse of discretion

in   the   bankruptcy     court’s       decision         to    qualify      Hillman      as    an

expert.     See United States v. Johnson, 617 F.3d 286, 293 (4th

Cir.   2010)    (noting    the     process          of    forensic        data     extraction

                                           5
requires “some specialized knowledge or skill or education that

is not in the possession of the jurors”).

            Jewell also contends that his defense was prejudiced

by the bankruptcy court’s decision to prohibit him from calling

Rood as a witness in his defense in accordance with the court’s

decision   to    preclude       Rood    from    testifying     in    the    adversary

proceeding due to Rood’s numerous discovery violations.                           This

court reviews the decision to sanction a party for discovery

violations for abuse of discretion.                  Mutual Fed. Sav. & Loan

Ass’n v. Richards & Assocs., Inc., 872 F.2d 88, 92 (4th Cir.

1989).     Factors to consider in reviewing a discovery sanction

are whether the violations were done in bad faith, any prejudice

to other parties, the need for deterrence, and whether a less

severe   sanction       would   be     effective.        Southern    States     Rack   &

Fixtures, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 597 (4th

Cir. 2003).

            The relevant inquiry as applied to Jewell is whether

Jewell was prejudiced by the refusal to allow Rood to testify.

The   court     heard     arguments      from     both    parties,       with   Jewell

asserting that Rood was a necessary witness.                       When asked for a

proffer of what testimony Jewell sought from Rood, he asserted

that Rood could testify about the operations of Kore Holdings,

his   interactions       with   Jewell,     and   the     timing    of   when   Jewell

started working with Kore and Rood.                 Jewell also sought Rood’s

                                           6
testimony concerning “what happened with Bay Capital and Ben

Lyons since [Jewell] wasn’t involved in any of that.”

              The bankruptcy court noted that Jewell had personal

knowledge of and would be able to testify as to all of the areas

for   which    he    sought       Rood’s      testimony.              Thus,    the    bankruptcy

court adhered to its ruling prohibiting Rood from testifying.

Jewell   then    rested         his    defense        case     without      testifying.            We

conclude      that       Jewell      has   not       shown      any    prejudice       from    the

bankruptcy      court’s         refusal    to        allow     him     to   call     Rood     as    a

witness.      As the court noted, Jewell had personal knowledge of

and   could    testify          concerning       all      of    the    areas    for    which       he

sought to present Rood’s testimony — with the exception of “what

happened with Bay Capital and Ben Lyons.”                              However, Jewell was

not held accountable for any fraudulent conduct that occurred

with respect to Bay Capital, and therefore he was not prejudiced

by not being able to present this evidence.                                    Because Jewell

cannot   show       he    was    prejudiced          by   the    disallowance         of    Rood’s

testimony,      we    find      no    abuse    of      discretion        by    the    bankruptcy

court’s refusal to allow Jewell to call Rood as a witness.                                     See

Camper v. Home Quality Mgmt., Inc., 200 F.R.D. 516, 518 (D. Md.

2000).

              Jewell      also       challenges        whether        there    was    sufficient

evidence from which the court determined that he was liable for

fraud and civil conspiracy.                   To uphold the determination that

                                                 7
Jewell    was       involved          in     civil       conspiracy,      the       evidence       must

establish that Jewell agreed with one or more other persons “to

accomplish          an    unlawful           act     or    to     use    unlawful          means    to

accomplish an act not itself illegal” and that the act or means

employed resulted in loss or damage to the plaintiff.                                      Mackey v.

Compass Mktg., Inc., 892 A.2d 479, 485 (Md. 2006).                                          Jewell’s

conviction may also be upheld upon a finding that he knew of a

violation           of        law      and     gave        substantial             assistance        or

encouragement            to    the     persons       engaging       in   the       conduct.         See

Alleco, Inc. v. Harry & Jeannette Weinberg Found., Inc., 665

A.2d 1038 (Md. 1995).

               We     have       reviewed          the    evidence       in    light       of    these

standards and have determined that the bankruptcy court did not

err in finding Jewell liable for civil conspiracy in the amount

of $500,000.             See Fed. R. Bankr. P. 8013; Loudoun Leasing Dev.

Co. v. Ford Motor Credit Co. (In re K & L Lakeland, Inc.), 128

F.3d    203,    206       (4th       Cir.     1997).        Accordingly,           we     affirm    the

district       court’s              order     upholding           the    bankruptcy             court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions            are     adequately          presented         in    the    materials

before   this        court       and       argument       would    not   aid       the    decisional

process.

                                                                                            AFFIRMED



                                                     8